DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
The information disclosure statement filed Apr. 19, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.
The information disclosure statement filed Apr. 19, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.
There were items filed which might be some of the promised translations.  The suggestion is to clearly tie the translations to their respective publications to aid prosecution, and also to aid the Office in publishing any potential patents.  The IDS is what the Office uses to construct the list of art that Applicant wants cited in an issued patent.  A reference not in English is included on the patent’s front cover, unless there is no translation or reasons for why Applicant is including the reference on the IDS.
Another suggestion is to clearly tie the reasons for including a reference not in English to a written statement.  For example, there are several statements in the Declaration, filed 4/19/2021, that might be used in this capacity, except it is unclear if these are the same references in the IDS, some of which have been lined out.

Status of Claims
Claims 11-25 and 27 are pending in the application.  Claims 11-14 are withdrawn.

Response to Arguments
Regarding the previous claim objections (see Applicant’s Remarks Page 10) – Claim 15 was amended and Claim 26 was cancelled.  The previous objections to Claims 15-25 are withdrawn below.
Regarding the previous rejections under 112(a) for new matter (see Applicant’s Remarks Page 10) – Claim 15 was amended.  Claim 26 was cancelled.  The previous rejections under 112(a) for new matter are withdrawn from Claims 15-25 below.
Regarding the previous rejections under 112(b) for indefiniteness (see Applicant’s Remarks Pages 10-11) – Claims 15-16 and 18 were amended.  Claim 26 was cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 15-25 below.
Regarding the rejections under § 103 over VWS Deutschland, in view of Stiver, in view of Morrow (see Applicant’s Remarks Pages 11-30) – Applicant’s arguments with respect to Claim 15 have been considered but Claim 15 was amended and the rejection changed accordingly (see Rejection for Claim 15 below).  The arguments do not apply because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Declaration Filed Apr. 19, 2021
The declaration under 37 CFR 1.132, filed Apr. 19, 2021, is insufficient to overcome the rejection of Claim 15 based upon VWS Deutschland, in view of Stiver, in view of Morrow, as set forth in the last Office action, because the claims were amended and the rejections changed accordingly.  Claim 15 is rejected under § 103, over IE&U (DE-202006011667-U1, Nov. 23, 2006 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 18 pages), in view of Baumann et al. (WO-2012079740-A1, Jun 21, 2012 – Espacenet Bibliographic Data, Patent Publication, 42 pages) (see Rejection for Claim 15 below).  Most of the declaration no longer applies.  More detail follows.
Declarant-Inventor argues that VWS Deutschland, in view of Stiver, in view of Morrow, do not disclose Claim 15 because one of ordinary skill in the art would not be able to apply knowledge of swimming pool water treatment, to drinking water treatment, or vice versa (see Declaration Paragraphs 4-
Regarding the two arguments that VWS Deutschland, in view of Stiver, in view of Morrow, do not disclose Claim 15 – These arguments no longer apply because Claim 15 was amended and is now rejected under § 103 over IE&U, in view of Baumann et al. (see Rejection for Claim 15 below).
Regarding the “unexpected result” arguments – Clearly it is not unexpected to be able to produce “hygienic drinking water” by filtering water to remove microorganisms, instead of heating water to kill microorganisms, with consequent energy savings, given that IE&U, in view of Baumann et al., disclose this (see Rejection for Claim 15 below).
Baumann et al. further discloses that, “An advantage of the UF technology (the disclosed microorganism removal method using an ultrafiltration membrane in a bypass conduit) in relation to technologies such as purification by means of . . . heating, [is] the significantly lower energy consumption,” because the “water can be made germfree by just mechanical means,” and “the water must neither be heated nor cooled down,” i.e. the disclosed energy savings (see Baumann et al. Page 14, lines 19-26, and Page 22, lines 4-7).
One final note – Declarant-Inventor discusses Legionella throughout the Declaration as an example of a microorganism.  It is noted that the term “microorganisms” appears in Claim 15, but not the term “Legionella.”

Response to Amendment
Claim Objections
Claim 15 was amended and Claim 26 was cancelled.  The previous objections to Claims 15-25 are withdrawn.
Claims 15-25 and 27 are objected to because of the following.  The suggestion is to keep the definite articles (“the,” “said”) consistent throughout the claim set.  Appropriate correction is required.
A).	Claim 15, and each dependent claim, recites:
Claim 15.  A method . . . a heated liquid . . . the method comprising . . . a heated liquid . . . said heated liquid . . . said heated liquid . . . the heated liquid . . . liquid . . . liquid . . . liquid . . . liquid . . . liquid . . . the heated liquid . . . said heated liquid . . . .

Claim 15, line 10, recites “the heated liquid” without the necessary antecedent basis.  It is unclear how “the heated liquid” is related to the previously recited “said heated liquid,” if at all.
B).	Claim 16 recites “the circulation piping” without the necessary antecedent basis.  It is unclear how “the circulation piping” is related to the previously recited “said circulation piping,” if at all.
C).	Claim 17 recites “the piping system” without the necessary antecedent basis.  It is unclear how “the piping system” is related to the previously recited “said piping system,” if at all.
D).	Claim 27, and each dependent claim, recites:
Claim 27.  A method . . . a heated liquid . . . comprising . . . a heated liquid . . . said heated liquid . . .  said heated liquid . . . liquid . . . the heated liquid . . . liquid . . . liquid . . . liquid . . . the heated liquid . . . said heated liquid . . . .

Claim 27, line 10, recites “the heated liquid” without the necessary antecedent basis.  It is unclear how “the heated liquid” is related to the previously recited “said heated liquid,” if at all.
Claims 16 and 18 are objected to because of the following.  The suggestion is to keep the various “points” consistent throughout the claim set.  Appropriate correction is required.

Claim 16 recites “the at least one point of feeding-in” without the necessary antecedent basis.  It is unclear how “the at least one point of feeding-in is related to “said at least one point for feeding-in” of Claim 15, upon which Claim 16 depends.
F).	Claim 18 recites “said at least one feeding-in” without the necessary antecedent basis.  It is unclear how “said at least one feeding-in” is related to “said at least one point for feeding-in” of Claim 15, upon which Claim 16 depends.
Claim 18 recites “said at least withdrawal point” without the necessary antecedent basis.  It is unclear how “said at least withdrawal point” is related to “said at least one point for withdrawal” of Claim 15, upon which Claim 16 depends.
Claims 15-25 and 27 are objected to because of the following.  The suggestion is to drop the term “said” or consistently use the term “said,” when referring to “microorganisms.”  Appropriate correction is required.
G).	Claim 15 recites:
Claim 15.  A method . . . microorganisms . . . comprising . . . microorganisms . . . microorganisms . . . said microorganisms . . . microorganisms . . . .

Claim 15, line 30, recites “said microorganisms” and it is unclear how “said microorganisms” are related to the rest of the claim’s “microorganisms.”
H).	Claim 27 recites:
Claim 27.  A method . . . microorganisms . . . comprising . . . microorganisms . . . microorganisms . . . said microorganisms . . . microorganisms . . . .

Claim 27, line 22, recites “said microorganisms” and it is unclear how “said microorganisms” are related to the rest of the claim’s “microorganisms.”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 15 recites “a piping system ... which ... is closed.”  This limitation is interpreted in light of the Original Disclosure.
The disclosed piping system thus represents a predominantly closed system which only temporarily, such as e.g. during a feeding-in, withdrawal or maintenance operation does not meet the criteria of a closed system.  In the context of the present description, this (temporally) predominantly closed circulation piping is also named main stream conduct in which the liquid circulates in a preset streaming direction.  (See Original Disclosure Page 7, lines 13-19, emphasis added)

... The determining feature of a closed piping conduit system according to the invention is that the liquid intended for human consumption being channeled therein is maintained within the system (particularly on this side of the points) until its usage, not at any time being exposed to contact with e.g. ambient air or other contamination sources. In particular, the closed piping system according to the invention does not comprise any pipe-free sections or areas such as e.g. basins, free-fall distances or the like, irrespective of whether these pipe-free sections, with respect to ambient air or other contamination sources, are designed in a closed or open manner. (See Original Disclosure Page 10, lines 1-12, emphasis added)


Claim Rejections - 35 USC § 112
Claim 15 was amended.  Claim 26 was cancelled.  The previous rejections under 112(a) for new matter are withdrawn from Claims 15-25.
Claims 15-16 and 18 were amended.  Claim 26 was cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 15-25. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 15, and each dependent claim, recites:
Claim 15.  A method . . . comprising . . . a piping system . . . said piping system . . . said piping system . . . said piping system . . . said piping system . . . circulation piping . . . the circulation piping system . . . the circulation piping system . . . said circulation piping . . . said circulation piping . . . said circulation piping . . . said circulation piping . . . .

Claim 15, line 17, recites “the circulation piping system” without the necessary antecedent basis.  It is unclear how “the circulation piping system” is related to the previously recited “piping system” and “circulation piping,” if at all.
B).	Claim 15, and each dependent claim, recites:
Claim 15.  A method . . . comprising . . . a set temperature . . . the temperature . . . .
“The temperature” is without the necessary antecedent basis.  It is unclear if “the temperature” is related to the previously recited “set temperature.”
C).	Claim 23 recites “the measuring” without the necessary antecedent basis.  It is unclear if “the measuring” is related to the previously recited “a quantitative or qualitative measuring” of Claim 22, upon which Claim 23 depends.
D).	Claim 27 recites:
Claim 27.  A method . . . comprising . . . a piping system . . . said closed and pressurized piping system . . . said closed and pressurized piping system . . . said closed and pressurized piping system . . . said closed and pressurized piping system . . . circulation piping . . . the circulation piping system . . . the circulation piping system . . . said circulation piping . . . said circulation piping . . . said circulation piping . . . .

Claim 27, line 14, recites “the circulation piping system” without the necessary antecedent basis.  It is unclear how “the circulation piping system” is related to the previously recited “piping system,” “closed and pressurized piping system,” and “circulation piping,” if at all.
E).	Claim 27 recites:
Claim 27.  A method . . . comprising . . . a set temperature . . . the temperature . . . .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over IE&U (DE-202006011667-U1, Nov. 23, 2006 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 18 pages), in view of Baumann et al. (WO-2012079740-A1, Jun 21, 2012 – Espacenet .
The claims are directed to a method.  IE&U’s machine translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 15-25 – IE&U discloses a method for saving energy in the course of providing a heated liquid for human drinking while controlling for microorganisms, since the IE&U method provides “cyclically filtered hot water” adhering to German drinking water regulation (see IE&U Title, Abstract, and [0002], lines 1-2) at lower temperatures (between 40ºC and 60ºC) than what is required to kill microorganisms (at least 60ºC to 70ºC), thus saving energy because, instead of heat to kill microorganisms, IE&U uses filtration to remove microorganisms, and also the contaminants that the microorganisms hide in during “disinfection,” which can cause the microorganisms to not be killed (see IE&U [0003]-[0005], [0019], [0023], [0029], Figure 1 being known and annotated Figure 3 below being the invention, annotated Tables 1 and 2 below, and [0033]-[0036]).   IE&U further discloses that, “With the use of the solution according to the invention . . . the following advantages result for the user [including] . . . [a] significant increase in the efficiency of disinfection processes (removal of protective spaces for microorganisms) [and] low operating costs,” i.e. the low operating costs including the energy savings of providing hot water at a lower temperature than that required to kill microorganisms (see IE&U [0032]).
Regarding the temperature ranges, Baumann et al. explicitly discloses these in the context of drinking water (see Baumann et al. Page 1, lines 15-17) and the IE&U method of microorganism removal using a membrane (21) in a bypass conduit (4) (see Baumann et al. Figure 4 and Page 19, lines 11-18).  (See IE&U annotated Figure 3 below)  Baumann et al. discloses that hot water temperatures with energy savings (40 ºC to 60ºC) would be above chilled water temperatures that can be as high as “40 ºC” (see Baumann et al. Page 10, lines 8-15) and below temperatures required to kill microorganisms,” such “temperatures typically amount to at least 60 . . . ºC” (see Baumann et al. Page 2, lines 17-18, and Page 3, lines 1-3).  Baumann et al. further teaches that, “An advantage of the UF technology (the disclosed microorganism removal method using an ultrafiltration membrane in a bypass conduit) in relation to technologies such as purification by means of . . . heating, [is] the significantly lower energy 
the method (see IE&U annotated Figure 3 below) comprising:

    PNG
    media_image1.png
    752
    1071
    media_image1.png
    Greyscale

Above is the IE&U method, i.e. IE&U annotated Figure 3, using Google Translate.


    PNG
    media_image2.png
    970
    796
    media_image2.png
    Greyscale

Above is IE&U annotated Tables 1 and 2, using Google Translate.  While the iron content data is as expected, the germ load data is more complex because the germs (bacteria) replicate.  Moreover, there is the outside possibility that the data column that discloses germ loads at 36ºC of “3, 7, and 11” was meant to recite germ loads at 36ºC of “11, 7, and 3,” which would make the germ load data consistent with the iron content data.  For prosecution purposes, the data as published is the data used in the patentability analysis.
the method (see IE&U annotated Figure 3 above) comprising:
providing a heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) using a piping system (piping system, see IE&U annotated Figure 3 above) that is closed to contact between said heated liquid and any ambient air or other microbial contamination sources and is under pressure (via “Circulation pump” and via “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above), because if the piping system was not closed to contact with ambient air and other microbial contamination sources, as disclosed in IE&U annotated Figure 3 above, the piping system would leak and not function as a “cyclically filtered hot water circulation” system which provides a “significant increase in the efficiency of disinfection processes (removal of protective spaces for microorganisms)” (see IE&U Abstract and [0032]),
wherein said piping system that is closed to contact between said heated liquid and any ambient air or other microbial contamination sources and under pressure (see above limitations) may be temporarily opened only for feeding (feeding at “Fresh water supply,” see IE&U annotated Figure 3 above), withdrawal (includes withdrawal points at “Taps,” see IE&U annotated Figure 3 above) or maintenance operations which are done because “inadequately maintained hot water systems pose a threat to human health” (see IE&U [0002]), such that
the heated liquid for human drinking within said piping system is maintained within said piping system under pressure (via “Circulation pump” and via “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above) until its withdrawal at the “Taps” disclosed in IE&U annotated Figure 3 above, and
wherein said piping system (piping system, see IE&U annotated Figure 3 above) comprises circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) with
a circulation means (2) (“Circulation pump,” see IE&U annotated Figure 3 above) and
at least one point for feeding-in (3) (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above) liquid for human drinking (see IE&U [0002], lines 1-2) to the circulation piping system (piping system, see IE&U annotated Figure 3 above) and
at least one point for withdrawal (4) (includes withdrawal points at “Taps,” see IE&U annotated Figure 3 above) of liquid for human drinking (see IE&U [0002], lines 1-2) from the circulation piping system (piping system, see IE&U annotated Figure 3 above),
wherein within said circulation piping (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) said at least one point for feeding-in (3) (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above) liquid for human drinking (see IE&U [0002], lines 1-2) is separated from said at least one point for withdrawal (4) (includes withdrawal points at “Taps,” see IE&U annotated Figure 3 above) of liquid for human drinking (see IE&U [0002], lines 1-2) by a conduit section (conduit section between “Fresh water supply” feeding-in point and “Taps” withdrawal points, see IE&U annotated Figure 3 above) closed to ambient air and under pressure since the conduit is part of the piping system disclosed in IE&U annotated Figure 3 above, and the piping system is closed to contact between said heated liquid and any ambient air or other microbial contamination sources and under pressure (see above limitations),
a single ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) for the mechanical separation of microorganisms, i.e. “Filtration processes as a purely physical separation process have long been used in water treatment” and, “Filtration with membrane filters and compact , and
a bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above) in the course of which the single ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) and a conveyance means (7) (conveyance means is “Pressure increase pump for filtration,” seen IE&U annotated Figure 3 above) are arranged, as disclosed in IE&U annotated Figure 3 above, and at [0030], and
a heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) through which said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) runs for heating liquid guided through said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”), as disclosed in IE&U annotated Figure 3 above, and
wherein a set temperature for the heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) is adjusted (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) to between 40ºC and 55°C (see below for IE&U, in view of Baumann et al. disclosing this); and
controlling (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) for said microorganisms by partially (see IE&U [0029]-[0030]) and temporarily directing the heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) being guided in said closed circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) to the ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) arranged in the bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above)
thereby saving energy in the course of providing said heated liquid for human drinking by reducing the temperature at which the drinking water must otherwise be maintained to control for microorganisms from 60ºC to between 40ºC and 55ºC (see below for IE&U, in view of Baumann et al., disclosing this).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the IE&U method, to provide the IE&U heated liquid for human drinking between the temperatures of 40 ºC and 60 ºC in order to save energy, as taught by Baumann et al., such that IE&U, in view of Baumann et al. disclose:
A method for saving energy in the course of providing a heated liquid for human drinking while controlling for microorganisms . . .
wherein a set temperature for the IE&U heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) is adjusted (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) to between 40ºC and 55°C . . . 
thereby saving energy in the course of providing said heated liquid for human drinking by reducing the temperature at which the drinking water must otherwise be maintained to control for microorganisms from 60ºC to between 40ºC and 55ºC,

since:
1).	The IE&U method provides “cyclically filtered hot water” adhering to German drinking water regulation (see IE&U Title, Abstract, and [0002], lines 1-2) at lower temperatures (between 40ºC and 60ºC) than what is required to kill microorganisms (at least 60ºC to 70ºC), thus saving energy because, instead of heat to kill microorganisms, IE&U uses filtration to remove microorganisms, and also the contaminants that the microorganisms hide in during “disinfection,” which can cause the microorganisms to not be killed (see IE&U [0003]-[0005], [0019], [0023], [0029], Figure 1 being known and annotated Figure 3 
2).	Regarding the temperature ranges, Baumann et al. explicitly discloses these in the context of drinking water (see Baumann et al. Page 1, lines 15-17) and the IE&U method of microorganism removal using a membrane (21) and a bypass conduit (4) (see Baumann et al. Figure 4 and Page 19, lines 11-18).  (See IE&U annotated Figure 3 above)  Baumann et al. states that hot water temperatures with energy savings (40 ºC to 60 ºC) would be above chilled water temperatures that can be as high as “40 ºC” (see Baumann et al. Page 10, lines 8-15) and below temperatures required to kill microorganisms,” such “temperatures typically amount to at least 60 . . . ºC” (see Baumann et al. Page 2, lines 17-18, and Page 3, lines 1-3).
3).	Baumann et al. further states that, “An advantage of the UF technology (the disclosed microorganism removal method using an ultrafiltration membrane in a bypass conduit) in relation to technologies such as purification by means of . . . heating, [is] the significantly lower energy consumption,” because the “water can be made germfree by just mechanical means,” and “the water must neither be heated nor cooled down,” i.e. the disclosed energy savings (see Baumann et al. Page 14, lines 19-26, and Page 22, lines 4-7).
Additional Disclosures Include:
Claim 16 – The Combination discloses the method according to Claim 15,
wherein the bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above) is arranged within the circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) downstream of the at least one point of withdrawal (4) (includes withdrawal points at “Taps,” see IE annotated Figure 3 above) of liquid for human drinking (see IE&U [0002], lines 1-2) from the circulation piping system (piping system, see IE&U annotated Figure 3 above), as disclosed in IE&U annotated Figure 3 above, and thus
between the at least one point of withdrawal (4) of liquid for human drinking from the circulation piping system (piping system, see IE&U annotated Figure 3 above) and the at least one point of feeding-in (3) (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above) liquid for human drinking (see IE&U [0002], lines 1-2) to the circulation piping system (piping system, see IE&U annotated Figure 3 above), as disclosed in IE&U annotated Figure 3 above.
Claim 17 – The Combination discloses the method according to Claim 15, wherein the circulation means (2) (“Circulation pump,” see IE&U annotated Figure 3 above) or the conveyance means (7) (conveyance means is “Pressure increase pump for filtration,” seen IE&U annotated Figure 3 above) is a pump, as disclosed in IE&U annotated Figure 3 above.
Claim 18 – The Combination discloses the method according to Claim 15,
wherein the ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) comprises an outlet for the disposal of cleaning liquid, the outlet as taught by Baumann et al., i.e., the outlet is “a flushing section” from which the “cleaning detergent . . . can be discharged” (see Baumann et al. Page 21, lines 21-31)
wherein said cleaning liquid (“cleaning detergent” as taught by Baumann et al. Page 21, lines 21-31) may be fed into said piping system (piping system, see IE&U annotated Figure 3 above) by a temporary opening of said at least one feeding-in (3) (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above; and includes feeding-in point of “cleaning detergent” as taught by Baumann et al. Page 21, lines 21-31) liquid for human drinking (see IE&U [0002], lines 1-2) to the circulation piping system (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) in said piping system (piping system, see IE&U annotated Figure 3 above), the cleaning liquid feeding-in point taught by Baumann et al. Page 21, lines 21-31, i.e. “a cleaning detergent is introduced into the system upstream of the second section,” where the second section is analogous to the disclosed single ultrafiltration unit, and
said cleaning liquid (“cleaning detergent” as taught by Baumann et al. Page 21, lines 21-31) may be withdrawn by a temporary opening of a point of discharge from said at least one withdrawal point (4) (includes withdrawal points at “Taps,” see IE&U annotated Figure 3 above; and includes withdrawal point of “cleaning detergent” as taught by Baumann et al. Page 21, lines 21-31) of liquid for human drinking (see IE&U [0002], lines 1-2) from the circulation piping system (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) of said piping system (piping system, see IE&U annotated Figure 3 above), the withdrawal point of the cleaning liquid taught by Baumann et al. Page 21, lines 21-31, i.e. “the cleaning detergent flows off to a flushing section after passing through the second section, from where it can be discharged,” where the second section is analogous to the disclosed single ultrafiltration unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cleaning steps taught by Baumann et al., i.e.
wherein the IE&U ultrafiltration unit (5) comprises an outlet for the disposal of cleaning liquid,
wherein the cleaning liquid may be fed into . . . a temporary opening of said at least one feeding-in (3) . . . 
said cleaning liquid may be withdrawn by a temporary opening of a point of discharge from said at least one withdrawal point (4),

as taught by Baumann et al., since Baumann et al. states at Page 14, lines 3-5, and at Page 15, lines 21-23, that the cleaning is done, “[i]n order to ensure the continuous operating ability of the filter” and to remove “microorganisms from the device for mechanical separation” – and such cleaning steps are 
Claim 19 – The Combination discloses the method according to Claim 15, wherein the piping system (piping system, see IE&U annotated Figure 3 above) further comprises at least one diagnostic means (“germ load” disclosed in IE&U [0035]-[0036] and annotated Table 2 above) for the qualitative or quantitative determination of microorganisms in said heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2), as disclosed in IE&U at [0035]-[0036] and annotated Table 2 above.
Claim 20 – The Combination discloses the method according to Claim 15, wherein the piping system (piping system, see IE&U annotated Figure 3 above) further comprises a device selected from the group consisting of a biosensor, a turbidity sensor, a streaming sensor, a pressure sensor, a sand filter, a UV-disinfector unit, a heat treatment unit, an inoculation point, and a sampling point, as taught by Baumann et al. at Page 16, line 3, to Page 17, line 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Combination piping system, with its “[f]ully automatic operation” (see IE&U [0032]), to include:
a device selected from the group consisting of a biosensor, a turbidity sensor, a streaming sensor, a pressure sensor, a sand filter, a UV-disinfector unit, a heat treatment unit, an inoculation point, and a sampling point,

as taught by Baumann et al. (see above paragraph), since the Combination is interested in monitoring “germ load” (see IE&U [0035]-[0036] and annotated Table 2 above) at the ultrafiltration unit, and Baumann et al. states that “this task can be handled by a largely automated feedback control system” and goes on to state that such a control system’s “microbiological test devices” include “biosensors, turbidity sensors, flow sensors, pressure sensors, sand filters, UV disinfection units, heat treatment units, points for inserting samples, and points for withdrawing samples” (see Baumann et al. Page 16, line 3, to Page 17, line 24).
Claim 21 – The Combination discloses the method according to Claim 15, wherein said liquid for human drinking is channeled to the ultrafiltration unit (5) continuously or discontinuously, since these are the only two options.
Claim 22 – The Combination discloses the method according to Claim 15, wherein a quantitative or qualitative measuring of microorganisms in said heated liquid for human drinking (see Rejection for Claim 19) is performed continuously or discontinuously, since these are the only two options.
Claim 23 – The Combination discloses the method according to Claim 22, wherein the measuring is performed periodically in predetermined time intervals or program-controlled at predetermined time points, as taught by Baumann et al. at Page 16, line 3, to Page 17, line 24.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated in the Combination’s method, to provide the Combination piping system, with its “[f]ully automatic operation” (see IE&U [0032]), to include the step of measuring:
wherein the measuring is performed periodically in predetermined time intervals or program-controlled at predetermined time points,

as taught by Baumann et al. (see above paragraph), since the Combination is interested in monitoring “germ load” (see IE&U [0035]-[0036] and annotated Table 2 above) at the ultrafiltration unit, and Baumann et al. states that “this task can be handled by a largely automated feedback control system” and goes on to state that such a control system is set up for “the most possible prompt acquisition of the state of the water which is present in the system,” i.e. program-controlled at predetermined time points, because, “In this manner, one can react quickly, preferably in real time, on a change of the amount of undesired components” (see Baumann et al. Page 16, lines 3-19).
Claim 24 – The Combination discloses the method according to Claim 22, wherein said partially (see IE&U [0029]-[0030]) and temporarily directing said heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) being guided in said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) to the ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) arranged in the bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above) is performed on demand in dependence of the measuring data obtained, as taught by Baumann et al. at Page 21, lines 6-20 for a similar method.
. . . In other words, a feedback control system is established, comprising the conveying means and sensors, which automatically carries out a measurement of the concentration of undesired components (analogous to IE&U measuring microorganism contaminants in the hot water piping system); sets, according to the result of the measurement, the above thoroughly described conveying circuit through the fourth section in operation (analogous to IE&U adjusting how much hot water is filtered through the bypass conduit); and stops the same again when the respective limit value is underrun (analogous to IE&U stopping filtering when the microorganism contaminants underruns a limit value).  (See Baumann et al. at Page 21, lines 6-20)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the step of:
filtering, which is performed on demand in dependence of the measuring data obtained,
as taught by Baumann et al. for a similar method (see above paragraph), since Baumann et al. states, at Page 19, lines 4-10, that such a step “ensures that the water which is polluted by means of recontamination . . . is subjected to a re-purification, instead of being fed contaminated to the tapping point and being extracted from the system” – and IE&U would be interested in re-purification of water in its hot water piping system, i.e. the heated liquid for human drinking in a circuit, since IE&U states at [0002]:
. . . water that is made available for human consumption must be free from pathogens, safe for human consumption and pure.  In the hot water sector (i.e. the disclosed heated liquid for human drinking in a circuit) in particular, however, the drinking water often no longer meets all requirements after long periods of residence in building services systems. In practice, water tests often lead to concentrations of microbiological parameters that exceed the specified values. This drinking water contamination results from microbiological contamination as well as from organic and inorganic components in the water. There is therefore a risk of infection from the drinking water.  (See IE&U [0002])

Claim 25 – The Combination discloses the method of Claim 15, wherein the heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) is adjusted (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) to a value between 43°C and 48°C.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination’s method to include the step:
wherein the heating device (8) is adjusted to a value between 43°C and 48°C,

saving energy in the course of providing said heated liquid for human drinking by reducing the temperature at which the drinking water must otherwise be maintained to control for microorganisms from 60ºC to between 40ºC and 55ºC (see Rejection for Claim 15),

and working at the lower end of the range (i.e. between 43ºC and 48ºC) would save more energy relative to working at the higher end of the range.
The claim is directed to a method.
Regarding Claim 27 – IE&U discloses a method for saving energy in the course of providing a heated liquid for human drinking while controlling for microorganisms, since the IE&U method provides “cyclically filtered hot water” adhering to German drinking water regulation (see IE&U Title, Abstract, and [0002], lines 1-2) at lower temperatures (between 40ºC and 60ºC) than what is required to kill microorganisms (at least 60ºC to 70ºC), thus saving energy because, instead of heat to kill microorganisms, IE&U uses filtration to remove microorganisms, and also the contaminants that the microorganisms hide in during “disinfection,” which can cause the microorganisms to not be killed (see IE&U [0003]-[0005], [0019], [0023], [0029], Figure 1 being known and annotated Figure 3 above being the invention, annotated Tables 1 and 2 above, and [0033]-[0036]).   IE&U further discloses that, “With the use of the solution according to the invention . . . the following advantages result for the user [including] . . . [a] significant increase in the efficiency of disinfection processes (removal of protective spaces for microorganisms) [and] low operating costs,” i.e. the low operating costs including the energy savings of providing hot water at a lower temperature than that required to kill microorganisms (see IE&U [0032]).
Regarding the temperature ranges, Baumann et al. explicitly discloses these in the context of drinking water (see Baumann et al. Page 1, lines 15-17) and the IE&U method of microorganism removal using a membrane (21) in a bypass conduit (4) (see Baumann et al. Figure 4 and Page 19, lines 11-18).  (See IE&U annotated Figure 3 below)  Baumann et al. discloses that hot water temperatures with energy savings (40 ºC to 60ºC) would be above chilled water temperatures that can be as high as “40 ºC” (see Baumann et al. Page 10, lines 8-15) and below temperatures required to kill microorganisms,” such “temperatures typically amount to at least 60 . . . ºC” (see Baumann et al. Page 2, lines 17-18, and Page 3, lines 1-3).  Baumann et al. further teaches that, “An advantage of the UF technology (the disclosed 
the method (see IE&U annotated Figure 3 above) comprising:
providing a heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) using a piping system (piping system, see IE&U annotated Figure 3 above) that is closed to contact between said heated liquid and any ambient air or other microbial contamination sources and subject to pressurized conveyance energy (via “Circulation pump” and via “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above), because if the piping system was not closed to contact with ambient air and other microbial contamination sources, as disclosed in IE&U annotated Figure 3 above, the piping system would leak and not function as a “cyclically filtered hot water circulation” system which provides a “significant increase in the efficiency of disinfection processes (removal of protective spaces for microorganisms)” (see IE&U Abstract and [0032]),
wherein said closed and pressurized piping system (piping system, see IE&U annotated Figure 3 above, see above limitations for “closed and pressurized”) may be temporarily opened only for discharge (includes discharge points at “Taps,” see IE&U annotated Figure 3 above) of said heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) or for feeding-in (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above) liquid for human drinking (see IE&U [0002], lines 1-2) under pressurized conveyance energy, since the liquid for human drinking is being fed into the pressurized piping system, or for maintenance operations which are done , such that
the heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) within said closed and pressurized piping system (piping system, see IE&U annotated Figure 3 above, see above limitations for “closed and pressurized”) is maintained within said closed and pressurized piping system until its discharge at the “Taps” disclosed in IE&U annotated Figure 3 above, and
wherein said closed and pressurized piping system (piping system, see IE&U annotated Figure 3 above, see above limitations for “closed and pressurized”) comprises circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) with
a circulation means (2) (“Circulation pump,” see IE&U annotated Figure 3 above) and
at least one point for pressurized feeding-in (3) (includes feeding-in point at “Fresh water supply,” see IE&U annotated Figure 3 above, the feeding-in point pressurized since the “Fresh water supply” is being fed into the pressurized piping system) liquid for human drinking (see IE&U [0002], lines 1-2) to the circulation piping system (piping system, see IE&U annotated Figure 3 above) and
at least one point for discharge (4) (includes discharge points at “Taps,” see IE&U annotated Figure 3 above) of liquid for human drinking (see IE&U [0002], lines 1-2) from the circulation piping system (piping system, see IE&U annotated Figure 3 above),
a single ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) for the mechanical separation of microorganisms, i.e. “Filtration processes as a purely physical separation process have long been , and
a bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above) in a course of which the single ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) and a conveyance means (7) (conveyance means is “Pressure increase pump for filtration,” seen IE&U annotated Figure 3 above) are arranged, as disclosed in IE&U annotated Figure 3 above, and at [0030], and
a heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) through which said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) runs for heating liquid guided through said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”), as disclosed in IE&U annotated Figure 3 above, and
wherein a set temperature for the heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) is adjusted (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) to between 40°C and 55°C (see below for IE&U, in view of Baumann et al. disclosing this); and
controlling (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) for said microorganisms by partially (see IE&U [0029]-[0030]) and temporarily directing the heated liquid for human drinking (providing “cyclically filtered hot water” adhering to German drinking water regulation, see IE&U Title, Abstract, and [0002], lines 1-2) being guided in said circulation piping (1) (circulation piping is where disclosed heated liquid for human drinking flows, see IE&U annotated Figure 3 above, minus the “Fresh water supply” and the “Heat supply”) to the ultrafiltration unit (5) (single ultrafiltration unit is “Microfiltration,” see IE&U annotated Figure 3 above) arranged in the bypass conduit (6) (bypass conduit is conduit loop with single ultrafiltration unit, i.e. “Microfiltration,” and conveyance means, i.e. “Pressure increase pump for filtration,” see IE&U annotated Figure 3 above)
thereby saving energy in the course of providing said heated liquid for human drinking by reducing the temperature at which the drinking water must otherwise be maintained to control for microorganisms from 60°C to between 40°C and 55°C (see below for IE&U, in view of Baumann et al., disclosing this).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the IE&U method, to provide the IE&U heated liquid for human drinking between the temperatures of 40 ºC and 60 ºC in order to save energy, as taught by Baumann et al., such that IE&U, in view of Baumann et al. disclose:
A method for saving energy in the course of providing a heated liquid for human drinking while controlling for microorganisms . . .
wherein a set temperature for the IE&U heating device (8) (heating device is “Storage” with “Heat supply,” see IE&U annotated Figure 3 above) is adjusted (via the “[f]ully automatic operation” of the IE&U invention, see IE&U [0032], [0029]-[0030], and annotated Figure 3 above) to between 40°C and 55°C . . .
thereby saving energy in the course of providing said heated liquid for human drinking by reducing the temperature at which the drinking water must otherwise be maintained to control for microorganisms from 60°C to between 40°C and 55°C,

since:
1).	The IE&U method provides “cyclically filtered hot water” adhering to German drinking water regulation (see IE&U Title, Abstract, and [0002], lines 1-2) at lower temperatures (between 40ºC and 60ºC) than what is required to kill microorganisms (at least 60ºC to 70ºC), thus saving energy because, instead of heat to kill microorganisms, IE&U uses filtration to remove microorganisms, and also the contaminants that the microorganisms hide in during “disinfection,” which can cause the microorganisms to not be killed (see IE&U [0003]-[0005], [0019], [0023], [0029], Figure 1 being known and annotated Figure 3 
2).	Regarding the temperature ranges, Baumann et al. explicitly discloses these in the context of drinking water (see Baumann et al. Page 1, lines 15-17) and the IE&U method of microorganism removal using a membrane (21) and a bypass conduit (4) (see Baumann et al. Figure 4 and Page 19, lines 11-18).  (See IE&U annotated Figure 3 above)  Baumann et al. states that hot water temperatures with energy savings (40 ºC to 60 ºC) would be above chilled water temperatures that can be as high as “40 ºC” (see Baumann et al. Page 10, lines 8-15) and below temperatures required to kill microorganisms,” such “temperatures typically amount to at least 60 . . . ºC” (see Baumann et al. Page 2, lines 17-18, and Page 3, lines 1-3).
3).	Baumann et al. further states that, “An advantage of the UF technology (the disclosed microorganism removal method using an ultrafiltration membrane in a bypass conduit) in relation to technologies such as purification by means of . . . heating, [is] the significantly lower energy consumption,” because the “water can be made germfree by just mechanical means,” and “the water must neither be heated nor cooled down,” i.e. the disclosed energy savings (see Baumann et al. Page 14, lines 19-26, and Page 22, lines 4-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Earlier in prosecution history, the claims were broad enough to read on methods related to heated swimming pool installations.  The following references were applied in the art rejections under § 103 (see Office Action dated Oct. 19, 2020).
A).	VWS Deutschland (DE-202011003127-U1, Jun. 9, 2011 – Espacenet Bibliographic Data, Abstract Machine Translation, Patent Publication, Machine Translation, 28 pages) – VWS Deutschland was the primary reference.
B).	Stiver (US-5208923-A, May 11, 1993).
C).	Morrow (US-3959087-A, May 25, 1976).
D).	Aragon (US-4767511-A, Aug. 30, 1988).
A previously amended Claim 15 recited “a heated liquid intended for human drinking, bathing or washing.”  This phrase was interpreted to include swimming pool water, given that the plain meaning of the term “bathe” means to “take a swim” (see Oxford Dictionary definition below).  (“The Concise Oxford Dictionary, Tenth Edition,” ed. Judy Pearsall, Oxford University Press, New York, 1999, 3 pages)

    PNG
    media_image3.png
    97
    367
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        6/30/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779